



EXHIBIT 10.3
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 10, 2019 among ATLAS FINANCIAL HOLDINGS, INC., a Cayman Islands
corporation (the “Company”), and GREAT AMERICAN INSURANCE COMPANY, an Ohio
corporation (the “Investor”).
WHEREAS, the Company, certain Affiliates of the Company and Affiliates of
Investor are parties to a certain Transaction Agreement dated as of June 10,
2019 (the “Transaction Agreement”) and exhibits and schedules thereto and other
documents or agreements executed in connection with the transactions
contemplated thereunder;
WHEREAS, pursuant to the Transaction Agreement, the Company issued to the
Investor a Warrant dated June 10, 2019 (the “Warrant”) providing the Investors
with the opportunity to purchase initially 2,387,368 Common Shares (which number
of shares is subject to adjustment as provided in the Warrant);
WHEREAS, in connection with the execution of the Transaction Agreement and the
issuance of the Warrant, the parties desire to enter into this Agreement in
order to grant certain registration rights to the Investors as set forth below.
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:
1.
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
"Agreement" has the meaning set forth in the preamble.
“Board” means the board of directors (or any successor governing body) of the
Company.
“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.
“Common Shares” means the ordinary voting shares, par value $0.003 per share, of
the Company and any other shares issued or issuable with respect thereto
(whether by way of a stock dividend or stock





--------------------------------------------------------------------------------





split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other corporate reorganization or other similar event with
respect to the Common Shares).
“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.
“Controlling Person” has the meaning set forth in Section 5(g).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase or similar plan; (ii) a registration relating to a Rule
145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only equity securities being registered are equity
securities issuable upon conversion of debt securities that are also being
registered.
“Investor” has the meaning set forth in the preamble.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, unincorporated organization, trust, association or other
governmental or legal entity.
“Piggyback Registration” has the meaning set forth in Section 3(a).
“Piggyback Takedown” has the meaning set forth in Section 3(a).
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.
“Registrable Securities” means (a) any Common Shares issued or issuable upon
exercise of the Warrant, and (b) any Common Shares issued or issuable with
respect to any shares described in subsection (a) above by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other reorganization or other similar
event with respect to the Common Shares (it being





--------------------------------------------------------------------------------





understood that, for purposes of this Agreement, a Person shall be deemed to be
a holder of Registrable Securities whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected); provided, that any Common Shares
shall cease to be deemed Registrable Securities at such time as such Common
Shares may be sold without registration pursuant to Rule 144.
“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such registration statement.
“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.
“Rule 145” means Rule 145 under the Securities Act or any successor rule
thereto.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 7.
“Shelf Registration Statement” has the meaning set forth in Section 2(a).
“Shelf Takedown” means an underwritten public offering pursuant to an effective
Shelf Registration Statement.
“Warrant” has the meaning set forth in the recitals.
2.
Shelf Registration Statement.

(a)At any time after September 30, 2019, holders of a majority of the
Registrable Securities then outstanding may request registration under the
Securities Act with respect to at least forty percent (40%) of the Registrable
Securities then outstanding pursuant to a Registration Statement on Form S-1 (or
on Form S-3 when eligible) or any successor form thereto pursuant to Rule 415
under the Securities Act or any successor rule thereto (a “Shelf Registration
Statement”). Each request for a Shelf Registration Statement shall specify the
number of Registrable Securities requested to be included in the Shelf
Registration Statement. Upon receipt of any such request, the Company shall
promptly (but in no event later than ten (10) days following receipt thereof)
deliver notice of such request to all other holders of Registrable Securities
who shall then have ten (10) days from the date such notice is given to notify
the Company in writing of their desire to be included in such registration. The
Company shall prepare and file





--------------------------------------------------------------------------------





with the Commission a Shelf Registration Statement covering all of the
Registrable Securities that the holders thereof have requested to be included in
such Shelf Registration Statement within sixty (60) days after the date on which
the initial request is given and shall use commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective by the
Commission as soon as practicable thereafter.
(b)The Company shall not include in any Shelf Registration Statement any
securities which are not Registrable Securities without the prior written
consent of the holders of 50% of the Registrable Securities included in such
Shelf Registration Statement, which consent shall not be unreasonably withheld
or delayed. With respect to a Shelf Takedown, if the managing underwriter of the
requested Shelf Registration Statement advises the Company and the holders of
Registrable Securities in writing that in its reasonable and good faith opinion
the number of Common Shares proposed to be included in the Shelf Registration
Statement, including all Registrable Securities and all other Common Shares
proposed to be included in such underwritten offering, exceeds the number of
Common Shares which can be sold in such underwritten offering and/or the number
of Common Shares proposed to be included in such Shelf Takedown would adversely
affect the price per share of the Common Shares proposed to be sold in such
underwritten offering, the Company shall include in such Shelf Takedown (i)
first, the Common Shares that the holders of Registrable Securities propose to
sell, and (ii) second, the Common Shares proposed to be included therein by any
other Persons (including Common Shares to be sold for the account of the Company
and/or other holders of Common Shares) allocated among such Persons in such
manner as they may agree. If the managing underwriter determines that less than
all of the Registrable Securities proposed to be sold can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated pro rata among the respective holders thereof on the basis of
the number of Registrable Securities owned by each such holder.
(c)The Company shall not be required to file a Shelf Registration Statement or
effect Shelf Takedowns more than three times for the holders of Registrable
Securities as a group; provided, for these purposes a Shelf Takedown shall be
deemed to have not occurred (and shall not count towards the limit of three
Shelf Takedowns) unless and until such Shelf Takedown has been completed through
the underwritten sale of Registrable Securities.
(d)Notwithstanding the foregoing obligations, if the Company furnishes to
holders requesting a registration pursuant to this Section 2 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its security holders for such registration statement to
either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition,





--------------------------------------------------------------------------------





corporate reorganization, or other similar transaction involving the Company,
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential, or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after the request of the holders requesting a
registration pursuant to this Section 2 is given; provided, however, that the
Company may not invoke this right more than once in any twelve (12) month
period; and provided, further that the Company shall not register any securities
for its own account or that of any other security holder during such one hundred
twenty (120) day period other than an Excluded Registration.
(e)The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to this Section 2 (i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective, (ii) after the Company has
effected two (2) registrations pursuant to this Section 2, or (iii) if the
holders requesting a registration pursuant to this Section 2 propose to dispose
of Registrable Securities that may be immediately registered on Form S-3
pursuant to a request made pursuant to this Section 2. A registration shall not
be counted as “effected” for purposes of this Section 2(e) until such time as
the applicable registration statement has been declared effective by the
Securities and Exchange Commission, unless the holders requesting a registration
pursuant to this Section 2 withdraw their request for such registration, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Section 2(e).
3.Piggyback Registration.
(a)Whenever the Company proposes, other than an Excluded Registration, (i) to
register any of its Common Shares under the Securities Act, whether for its own
account or for the account of one or more shareholders of the Company, and the
registration form to be used may be used for any registration of Registrable
Securities (a “Piggyback Registration”), or (ii) to file a prospectus supplement
to an effective shelf registration statement relating to the sale of equity
securities of the Company (a “Piggyback Takedown”), the Company shall give
prompt (but in no event less than ten (10) days before the anticipated filing
date of such registration statement or such prospectus supplement) written
notice to all holders of Registrable Securities of its intention to effect such
a registration or filing, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method of distribution,
and the name of the proposed managing underwriter, if any, in such offering, and
(B) offer





--------------------------------------------------------------------------------





to all holders of Registrable Securities the opportunity to register the same of
such number of Registrable Securities as such holders may request in writing
within five (5) days after receipt of such written notice from the Company. The
Company shall, subject to Section 3(b), include in such registration or offering
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within five (5) days after the receipt of
the Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion
upon reasonable notice to any participating holders.
(b)If a Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration or Piggyback Shelf Takedown) in
writing that in its reasonable and good faith opinion the number of Common
Shares proposed to be included in such registration or takedown, including all
Registrable Securities and all other Common Shares proposed to be included in
such underwritten offering, exceeds the number of Common Shares which can be
sold in such offering and/or that the number of Common Shares proposed to be
included in any such registration or takedown would adversely affect the price
per share of the Common Shares to be sold in such offering, the Company shall
include in such registration or takedown (i) first, the Common Shares that the
Company proposes to sell; (ii) second, the Common Shares requested to be
included therein by holders of Registrable Securities, allocated pro rata among
all such holders on the basis of the number of Registrable Securities owned by
each such holder or in such manner as they may otherwise agree; and (iii) third,
the Common Shares requested to be included therein by holders of Common Shares
other than holders of Registrable Securities, allocated among such holders in
such manner as they may agree.
(c)If any Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary underwritten offering on behalf of the Company, the Company shall select
the investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.
4.Lock-up Agreement. If requested by the Company, the Investors agree to execute
customary lock-up agreements with the managing underwriter(s) of an underwritten
offering with a duration not to exceed a period beginning seven (7) days before
and continuing for ninety (90) days (the “Lock Up Period”) following the
effective date of the Registration Statement for such underwritten public
offering of the Company’s Common Shares, provided, however, that in no event
shall such Lock Up Period exceed in duration the shortest period applicable to
any Company officer, director or holder of at least five percent (5%) of the
Common Shares.
5.Registration Procedures. If and whenever the holders of Registrable Securities
request that the offer and sale of any Registrable Securities be registered
under the Securities Act or any Registrable





--------------------------------------------------------------------------------





Securities be distributed in a Shelf Takedown pursuant to the provisions of this
Agreement, the Company shall use commercially reasonable efforts to effect the
registration of the offer and sale of such Registrable Securities under the
Securities Act in accordance with the intended method of disposition thereof,
and pursuant thereto the Company shall as soon as practicable and as applicable:
(a)subject to Section 2(a), prepare and file with the Commission a Registration
Statement covering such Registrable Securities and use commercially reasonable
efforts to cause such Registration Statement to be declared effective;
(b)prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective until all of such Registrable Securities have been disposed
of and to comply with the provisions of the Securities Act with respect to the
disposition of such Registrable Securities in accordance with the intended
methods of disposition set forth in such Registration Statement;
(c)within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto with the Commission, furnish to
one counsel selected by holders of a majority of such Registrable Securities
copies of such documents proposed to be filed, which documents shall be subject
to the review, comment and approval of such counsel;
(d)notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed with the Commission;
(e)furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein), and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;
(f)use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder requests and do any and all other acts and things which
may be necessary or advisable to enable such holders to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
holders; provided, that the Company shall not be required to qualify generally
to do business, subject itself to general taxation or consent to general service
of process in any jurisdiction where it would not otherwise be required to do so
but for this Section 5(f);
(g)notify each selling holder of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event that





--------------------------------------------------------------------------------





would cause the Prospectus included in such Registration Statement to contain an
untrue statement of a material fact or omit any fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, and, at the request of any such holder, the Company shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;
(h)make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Person in connection with such Registration Statement;
(i)use commercially reasonable efforts to cause such Registrable Securities to
be listed on each securities exchange on which the Common Shares are then
listed;
(j)in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities));
(k)otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission and make available to its shareholders an earnings
statement (in a form that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 under the Securities Act or any successor rule
thereto) no later than thirty (30) days after the end of the 12-month period
beginning with the first day of the Company’s first full fiscal quarter after
the effective date of such Registration Statement, which earnings statement
shall cover said 12-month period, and which requirement will be deemed to be
satisfied if the Company timely files complete and accurate information on Forms
10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act or any successor rule thereto; and
(l)furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a written legal opinion of the Company’s outside
counsel, dated the closing date of the offering, in form and substance as is
customarily given in opinions of the Company’s counsel to underwriters in





--------------------------------------------------------------------------------





underwritten registered offerings; and (ii) on the date of the applicable
Prospectus, on the effective date of any post-effective amendment to the
applicable Registration Statement and at the closing of the offering, dated the
respective dates of delivery thereof, a “comfort” letter signed by the Company’s
independent certified public accountants in form and substance as is customarily
given in accountants’ letters to underwriters in underwritten registered
offerings;
(m)without limiting Section 5(f), use commercially reasonable efforts to cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;
(n)notify the holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;
(o)advise the holders of Registrable Securities, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;
(p)cooperate with the holders of the Registrable Securities to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement or Rule 144 free
of any restrictive legends and representing such number of Common Shares and
registered in such names as the holders of the Registrable Securities may
reasonably request within a reasonable period of time prior to sales of
Registrable Securities pursuant to such Registration Statement or Rule 144;
provided, that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of The Depository Trust Company’s
Direct Registration System;
(q)take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Company, the Company will take all reasonable action to make any such
prohibition inapplicable; and
(r)otherwise use commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.
6.Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement with respect to the
Registrable Securities of any selling holder that such holder shall furnish to
the Company such information regarding itself, the Registrable Securities held





--------------------------------------------------------------------------------





by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such holder’s Registrable
Securities.
7.Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities shall be paid by
the Company, including, without limitation, all (i) registration and filing fees
(including, without limitation, any fees relating to filings required to be made
with, or the listing of any Registrable Securities on, any securities exchange
or over-the-counter trading market on which the Registrable Securities are
listed or quoted); (ii) underwriting expenses (other than fees, commissions or
discounts); (iii) expenses of any audits incident to or required by any such
registration; (iv) fees and expenses of complying with securities and “blue sky”
laws (including, without limitation, fees and disbursements of counsel for the
Company in connection with “blue sky” qualifications or exemptions of the
Registrable Securities); (v) printing expenses; (vi) messenger, telephone and
delivery expenses; (vii) fees and expenses of the Company’s counsel and
accountants; (viii) Financial Industry Regulatory Authority, Inc. filing fees
(if any); and (ix) reasonable, documented, out-of-pocket fees and expenses of
one counsel for the holders of Registrable Securities participating in such
registration as a group (selected by, in the case of a registration under
Section 2(a), the holders of a majority of the Registrable Securities initially
requesting such registration, and, in the case of all other registrations
hereunder, the holders of a majority of the Registrable Securities included in
the registration). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by the holders
of such Registrable Securities, in proportion to the number of Registrable
Securities included in such registration for each such holder.
8.Indemnification.
(a)The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, shareholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Controlling Person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus,





--------------------------------------------------------------------------------





preliminary Prospectus, free writing prospectus (as defined in Rule 405 under
the Securities Act or any successor rule thereto) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under which they were made) not misleading; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendments or supplements thereto (if the same was required
by applicable law to be so delivered) after the Company has furnished such
holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Securities. This indemnity shall be in
addition to any liability the Company may otherwise have.
(b)In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of Registrable Securities and each Controlling Person who controls any
of the foregoing Persons against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or omission is contained in any information so
furnished in writing by such holder; provided, that the obligation to indemnify
shall be several, not joint and several, for each holder and shall not exceed an
amount equal to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity shall be in
addition to any liability the selling holder may otherwise have.
(c)Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 8, such indemnified
party shall, if a claim in respect





--------------------------------------------------------------------------------





thereof is made against an indemnifying party, give written notice to the latter
of the commencement of such action. The failure of any indemnified party to
notify an indemnifying party of any such action shall not (unless such failure
shall have a material adverse effect on the indemnifying party) relieve the
indemnifying party from any liability in respect of such action that it may have
to such indemnified party hereunder. In case any such action is brought against
an indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense of the claims in any such action that are subject or
potentially subject to indemnification hereunder, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after written
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be responsible
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof; provided, that, if (i) any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are additional to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity provided hereunder, or (ii) such action seeks an injunction or
equitable relief against any indemnified party or involves actual or alleged
criminal activity, the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party without such
indemnified party’s prior written consent (but, without such consent, shall have
the right to participate therein with counsel of its choice) and such
indemnifying party shall reimburse such indemnified party and any Controlling
Person of such indemnified party for that portion of the fees and expenses of
any counsel retained by the indemnified party which is reasonably related to the
matters covered by the indemnity provided hereunder. If the indemnifying party
is not entitled to, or elects not to, assume the defense of a claim, it shall
not be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party.
(d)If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
claim, damage, liability or action referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the





--------------------------------------------------------------------------------





indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in respect of
such contribution shall be limited, in the case of each holder of Registrable
Securities, to an amount equal to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, whether the violation of the Securities Act or any other
similar federal or state securities laws or rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any applicable registration, qualification or
compliance was perpetrated by the indemnifying party or the indemnified party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant hereto were
determined by pro rata allocation or by any other method or allocation which
does not take account of the equitable considerations referred to herein. No
Person guilty or liable of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
9.Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided, that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its Common Shares to be sold in the offering and such
holder’s intended method of distribution) or to undertake any indemnification
obligations to the Company or the underwriters with respect thereto, except as
otherwise provided in Section 8.
10.Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall use commercially
reasonable efforts to:





--------------------------------------------------------------------------------





(a)make and keep public information available, as those terms are understood and
defined in Rule 144, at all times after the Registration Date;
(b)file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act, at any
time after the Registration Date; and
(c)furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as such holder may reasonably request in connection with the sale of
Registrable Securities without registration.
11.Acknowledgement. The parties acknowledge that, as of the date of this
Agreement, the Company is not in compliance with the Exchange Act.
12.No Other Registration Rights; Preservation of Rights. The Company represents
and warrants that it has not granted any registration rights to any Person. The
Company shall not (a) grant any registration rights to third parties which are
more favorable than or inconsistent with the rights granted hereunder, or (b)
enter into any agreement, take any action, or permit any change to occur, with
respect to its securities that violates or subordinates the rights expressly
granted to the holders of Registrable Securities in this Agreement.
13.Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 7 and Section 8 shall survive any such
termination.
14.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the addresses indicated below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 14).







--------------------------------------------------------------------------------





If to the Company:
Atlas Financial Holdings, Inc.
953 American Lane, 3rd Floor
Schaumburg, IL 60173
E-mail: swollney@atlas-fin.com
Attention:President
with a copy to:
DLA Piper LLP (US)
444 West Lake Street
Suite 900
E-mail: david.mendelsohn@dlapiper.com
Attention:David Mendelsohn
If to Investor;
Great American Insurance Group Tower
301 East Fourth Street
38th Floor
Cincinnati, Ohio 45202
E-mail: clegal@gaig.com
Attention: General Counsel
with a copy to:
American Financial Group, Inc.
Great American Insurance Group Tower
301 East Fourth Street
40th Floor
Cincinnati, Ohio 45202
E-mail: jconsolino@amfin.com
Attention: Joseph E. (Jeff) Consolino

15.
Entire Agreement. This Agreement, together with the Warrant and any related
exhibits and schedules thereto, constitutes the sole and entire agreement of the
parties to this Agreement with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.






--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event of any conflict between the terms
and provisions of this Agreement and those of the Warrant, the terms and
conditions of this Agreement shall control.
16.Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Each Investor may assign its rights hereunder to any
purchaser or transferee of Registrable Securities that is an affiliate of such
Investor; provided, that such purchaser or transferee shall, as a condition to
the effectiveness of such assignment, be required to execute a counterpart to
this Agreement agreeing to be treated as an Investor whereupon such purchaser or
transferee shall have the benefits of, and shall be subject to the restrictions
contained in, this Agreement as if such purchaser or transferee was originally
included in the definition of an Investor herein and had originally been a party
hereto.
17.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, the parties hereto hereby
acknowledge that the Persons set forth in Section 8 are express third-party
beneficiaries of the obligations of the parties hereto set forth in Section 8.
18.Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.
19.Amendment, Modification and Waiver. The provisions of this Agreement may only
be amended, modified, supplemented or waived with the prior written consent of
the Company and the holders of a majority of the Registrable Securities. No
waiver by any party or parties shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
20.Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.





--------------------------------------------------------------------------------





21.Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
22.Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Ohio
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Ohio or any other jurisdiction). Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
or the courts of the State of State of Ohio in each case located in the city of
Cincinnati and County of Hamilton, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such party’s
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
23.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 23.
24.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
25.Further Assurances. Each of the parties to this Agreement shall, and shall
cause their Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such





--------------------------------------------------------------------------------





further actions as may be reasonably required to carry out the provisions hereof
and to give effect to the transactions contemplated hereby.


[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
ATLAS FINANCIAL HOLDINGS, INC.
 
By /s/ Scott D. Wollney


Name: Scott D. Wollney
Title: President and Chief Executive Officer



 
GREAT AMERICAN INSURANCE COMPANY
 
By /s/ Gary J. Gruber


Name: Gary J. Gruber
Title: President








